Citation Nr: 1644414	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  08-33 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of thyroid cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant testified before the undersigned Acting Veterans Law Judge at a June 2011 hearing conducted at the RO.  A transcript of the hearing is of record.

In February 2012, the Veteran's claim for service connection for residuals of thyroid cancer was remanded by the Board for further development.  

After the directed development had been completed, the Board denied the claim in a December 2015 decision.  The Veteran appealed the December 2015 denial, in pertinent part, to the United States Court of Appeals for Veterans Claims (Court), and in September 2016 the Court issued an order granting a Joint Motion for Remand, which vacated and remanded the December 2015 denial of this issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the residuals of his thyroid cancer should be afforded service connection.  He has contended that exposure to jet fuel and low dose radiation from missile sites caused his thyroid cancer and its related residuals.  He has also asserted that a thyroid mass, which was detected on an October 1968 chest x-ray during his active service, was an initial manifestation of his thyroid condition and warrants direct service connection.  

While the Veteran is not competent to provide a link between these in-service findings and his current condition, the Board finds that the evidence of record, particularly a chest x-ray from October 1968 that notes a displaced tracheal air column "as if by an extrinsic thyroid mass" and the Veteran's history of a goiter that developed progressively from the mid-1980's through 2001, is sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A (d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Remand is therefore required to obtain a VA medical opinion regarding the etiology of any current residuals of thyroid cancer.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to obtain updated VA treatment records regarding the Veteran's treatment for any current residuals of thyroid cancer, including related treatment from the Dallas VA medical center or any other VA facility at which he has received treatment.

2. Schedule the Veteran for an examination to assess the etiology of any residual thyroid disability.  The examiner should review the claims file, including the Veteran's service medical records.  

Consistent with the factual and medical evidence, the examiner is asked to address the following questions:

a) Does the Veteran have (or has had at any time since his initial diagnosis) residuals of thyroid cancer?  Specifically identify each disorder.  

b) For each identified disorder, is it as least as likely as not (50 percent or greater) that the disorder either began during, or was otherwise caused by, his active service, to include his exposure to jet fuel and low dose radiation from missile sites.

If providing a negative response, the examiner is asked to specifically discuss the following: the medical records regarding treatment for abdominal pain on October 4, 1968; the clinical record from October 6, 1968 that documents chest x-ray findings of a displaced tracheal air column as if by an extrinsic thyroid mass; and the November 2001 pre-operative report that noted a "15 year history of a slowly enlarging goiter."  

The examiner must provide a thorough explanation for any opinion(s) offered, citing to the examination findings or other evidence in the record when necessary to support the conclusions reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.

3. After any other appropriate development has been completed, the case should be reviewed on the basis of the additional evidence and readjudicated.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

